      Case 20-17117          Doc 20       Filed 12/11/20 Entered 12/11/20 10:17:38                   Desc Main
                                            Document Page 1 of 2


                               IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE NORTHERN DISTRICT OF ILLINOIS
                                           EASTERN DIVISION




In re:                                                       )             Case No. 20-17117
Stephen A Madison                                            )             Chapter 13
                                                             )             Judge: Janet S. Baer
                                                             )
                             Debtor
                            NOTICE OF MOTION AND CERTIFICATE OF SERVICE

      Stephen A Madison                                            DAVID M SIEGEL
      1151 Greensfield Drive                                       790 CHADDICK DR
      Naperville, IL 60563                                         WHEELING, IL 60090



Please take notice that on December 18, 2020 at 10:00 am, a representative of this office shall appear before the
Honorable Judge Janet S. Baer, or any judge sitting in that judge 's place, and present the Trustee's motion a copy of
which is attached.

This motion will be presented and heard electronically using Zoom for Government . No personal
appearance in court is necessary or permitted. To appear and be heard on the motion, you must do the following:

To appear by video, use this link: https//www.zoomgov.com/join. Then enter the meeting ID and password.

To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-7666. Then enter the meeting
ID and password.

Meeting ID and password. The meeting ID for this hearing is 160 731 2971 and the passcode is 587656. The
meeting ID and passcode can also be found on the judge 's page on the court's web site.

If you object to this motion and want it called on the presentment date above, you must file a Notice of Objection
no later than two (2) business days before that date. If a Notice of Objection is timely filed, the motion will be called
on the presentment date. If no Notice of Objection is timely filed, the court may grant the motion without a hearing.

I certify that this office caused a copy of this notice to be delivered to the above listed debtor by depositing it in the
U.S. Mail at 801 Warrenville Road, Lisle, IL and to the debtor 's attorney electronically via the Court's CM/ECF
system on December 11, 2020.


801 Warrenville Road, Suite 650                                    /s/ Jenn Karmia
Lisle, IL 60532-4350                                               FOR: Glenn Stearns, Chapter 13 Trustee
Ph: (630) 981-3888
      Case 20-17117       Doc 20     Filed 12/11/20 Entered 12/11/20 10:17:38            Desc Main
                                       Document Page 2 of 2


                           IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION




In re:                                               )            Case No. 20-17117
Stephen A Madison                                    )            Chapter 13
                                                     )            Judge: Janet S. Baer
                                                     )
                          Debtor

                         MOTION TO DISMISS FOR UNREASONABLE DELAY



Now comes Glenn Stearns, Chapter 13 Trustee, and requests dismissal of the above case pursuant to 11 U.S.C.
Section 1307 (c) and in support thereof, states the following:


  1. The Debtor filed a petition under Chapter 13 on Tuesday, September 15, 2020.
  2. The Debtor has failed to:
         a. File amended schedule(s) A/B and H.
         b. Propose a feasible plan that will complete within the maximum 60 month period.
         c. File an amended plan.
         d. Provide son's pay advices.
  3. As a result, the Debtor has failed to comply with the Bankruptcy Code and has caused an unreasonable
  delay that is prejudicial to creditors.

   WHEREFORE, the Trustee prays this case be dismissed for cause pursuant to Section 1307 (c).


                                                           Respectfully Submitted;
Glenn Stearns, Chapter 13 Trustee
801 Warrenville Road, Suite 650                            /s/ Pamela L. Peterson
Lisle, IL 60532-4350                                       FOR: Glenn Stearns, Chapter 13 Trustee
